DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 6/8/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “an issue” in lines 7, 9, and 11. It is unclear whether Applicant is referring to the “issue” of line 5 or if Applicant is introducing a new term. Appropriate clarification is needed. 
	Claim 2 recites the limitation “an indication” in line 9 and 10. It is unclear whether Applicant is referring to the “indication” of line 4 or if Applicant is introducing a new term. Appropriate clarification is needed. 
	Claim 2 recites the limitation “a notification” in line 4. It is unclear whether Applicant is referring to the “notification” of claim 1 or if Applicant is introducing a new term. Appropriate clarification is needed. 
	
	

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims sets are directed to a device, method, and non-transitory computer-readable media, which are within statutory categories.
Claim 19 (similarly claims 1 and 20) recites a series of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. This judicial exception is not integrated into a practical application because receiving transaction data associated with a pending transaction initiated by a user; generating hash information corresponding to the transaction data received; identifying one or more previously visited ATMs, which were visited by the user prior to the user initiating the pending transaction; performing analytics on the one or more previously visited ATMs; based on performing analytics on the one or more previously visited ATMs, identifying from the one or more previously visited ATMs, one or more alternate ATMs for completing the pending transaction; generating navigation information corresponding to the one or more alternate ATMs; sending a notification that includes the navigation information; sending to the one or more alternate ATMs, the hash information corresponding to the transaction data received, wherein sending the hash information causes the one or more alternate ATMs to await input from the user; receiving from the one or more alternate ATMs, a message indicating completion of the pending transaction at the one or more alternate ATMs; and in response to receiving the message indicating completion of the pending transaction, initiating clearing of a pending status of the pending transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 19 (similarly claims 1 and 20) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because computing platform, processor, communication interface, memory, mobile computing 
Claim 2 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 2 is not integrated into a practical application because receive from the mobile computing device, an indication of an issue with the one or more alternate ATMs identified for completing the pending transaction; in response to receiving the indication of an issue with the one or more alternate ATMs identified for completing the pending transaction, perform analytics on the one or more alternate ATMs for which an indication of an issue is received; based on performing analytics on the one or more alternate ATMs for which an indication of an issue is received, identify one or more different alternate ATMs for completing the pending transaction; and generate and send a notification comprising navigation information corresponding to the one or more different alternate ATMs for completing the pending transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because computing platform, processor, communication interface, memory, and mobile computing device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for communication interface and mobile computing device see MPEP §2106.05(d) (II) (i) receiving or transmitting data over a network; for a computing platform and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for memory see MPEP §2106.05(d) 
Claim 3 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 3 is not integrated into a practical application because wherein the issue with the one or more alternate ATMs comprises an unavailability of the one or more alternate ATMs to conduct a cash transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 3 in separately or in combination do not add significantly more. 
Claim 4 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 4 is not integrated into a practical application because sending interrogation requests, receiving data relating to currency stocking levels, and receiving an operational status of device components do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because ATM is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for an ATM see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. The additional elements of claim 4 in separately or in combination do not add significantly more. 
Claim 5 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 5 is not integrated into a practical application because wherein sending the notification causes the display [of] the navigation information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mobile computing device is considered generic computer technology implementing 
Claim 6 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 6 is not integrated into a practical application because wherein the generated hash information includes an authentication hash generated based on identifying information of the user and a transaction hash generated based on transaction information of the pending transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 6 in separately or in combination do not add significantly more. 
Claim 7 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 7 is not integrated into a practical application because wherein the navigation information includes one or more of: a list of addresses, a map segment, and traveling directions corresponding to the one or more alternate ATMs do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 7 in separately or in combination do not add significantly more. 
Claim 8 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 8 is not integrated into a practical application because wherein sending the hash information corresponding to the transaction data received comprises sending hash information corresponding to biometric data stored do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception 
Claim 9 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 9 is not integrated into a practical application because capturing biometric data of the user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because alternate ATMs and biometric readers are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Further, for biometric reader see Applicant' s specification [0039] describe it as replaceable generic computer technology e.g., cameras, fingerprint scanner, retina scanner, voice print analyzer, etc., see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea. The additional elements of claim 9 in separately or in combination do not add significantly more. 
Claim 10 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 10 is not integrated into a practical application because receive the hash information; receive an authentication request corresponding to a request from the user to complete the pending transaction; based on receiving the authentication request, capture biometric data of the user; and authenticate the user based on the captured biometric data do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mobile computing device and alternate 
Claim 11 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 11 is not integrated into a practical application because herein capturing the biometric data of the user comprises capturing one or more of: a fingerprint, a face geometry, a hand geometry, a retinal characteristic, an iris characteristic, and a voice print do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 11 in separately or in combination do not add significantly more. 
Claim 12 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 12 is not integrated into a practical application because allow the user to resume the pending transaction; and upon successful completion of the pending transaction, generate and send a message indicating completion of the pending transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because alternate ATMs are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. The additional elements of claim 12 in separately or in combination do not add significantly more. 
Claim 13 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 13 is not integrated into a practical application because wherein authenticating the user comprises comparing a hash generated from the biometric data captured to the received hash information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because alternate ATMs are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, alternate ATMs see Applicant' s specification [0039] describe biometric capturing aspect of the alternate ATMs as replaceable generic computer technology e.g., cameras, fingerprint scanner, retina scanner, voice print analyzer, etc., see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea. The additional elements of claim 13 in separately or in combination do not add significantly more. 
Claim 14 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 14 is not integrated into a practical application because using a near field communication protocol do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mobile computing device and alternate ATMs are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for mobile computing device and alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. The additional elements of claim 14 in separately or in combination do not add significantly more. 
Claim 15 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 15 is not integrated into a practical application because it does not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because third party ATMs and alternate ATMs are considered generic 
Claim 16 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 16 is not integrated into a practical application because initiating clearing comprises updating do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because databases are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, databases see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claim 16 in separately or in combination do not add significantly more. 
Claim 17 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 17 is not integrated into a practical application because wherein performing analytics on the one or more previously visited ATMs comprises performing analytics on a cluster of previously visited ATMs within a predetermined geographical location do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because computing platform is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing platform see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 17 in separately or in combination do not add significantly more. 
Claim 18 only furthers the of steps for mapping to an alternative ATM based on analytics, which is a method of organizing human activity for commercial or legal interactions. Claim 18 is not integrated into a practical application because wherein performing analytics on the one or more previously visited ATMs comprises performing analytics on a cluster of previously visited ATMs visited by the user within a predetermined period of time do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because computing platform is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing platform see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 18 in separately or in combination do not add significantly more. 
Therefore, claims 1-20 are rejected under §101.

Allowable Subject Matter over Prior Art
7.	The reason for allowable subject matter over prior art of claims 1-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest art, Kurian (US 2017/036481), Hanson (US 2016/0014552), Psillas (US 2012/0303448) and Bhuvad (US 10,825,307), does not teach the limitations. Neither Kurian , Hanson , Psillas, nor Bhuvad teach a device, method, and non-transitory computer-readable media using unique identification tags storing denomination data associated with sets of resource notes or the continuous monitoring or these tags. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov